Citation Nr: 1445544	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-30 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include Paget's disease.  

2.  Entitlement to service connection for a low back disability, to include Paget's disease.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs





ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and an August 2011 rating decision by the RO in Lincoln, Nebraska.  

In this case, the Board must address the characterization of the issue on appeal with respect to the requirement of new and material evidence to reopen the claim of entitlement to service connection for a low back disability, to include Paget's disease.  In determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is instead tantamount to a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  As will be discussed in detail below, an April 1974 rating decision denied entitlement to service connection for lumbosacral strain.  Thereafter, the Veteran filed a claim to reopen and a December 1998 rating decision listed the issue as "new and material evidence to reopen a claim for low back condition."  In the discussion, the RO noted the diagnosis of Paget's disease, which is a diagnosis pertaining to an abnormality of the lumbar spine, and determined that new and material evidence was not presented to reopen the claim.  The Board finds that the prior final rating decision in December 1998 included consideration of the diagnosis of Paget's disease, the diagnosis pertaining to the low back.  Therefore, the issue on appeal is correctly characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include Paget's disease.  

An August 2011 rating decision denied entitlement to service connection for ischemic heart disease.  Within the one-year period following notification of the August 2011 rating decision, a statement was received in December 2011.  The Veteran stated that he had a damaged heart and VA continued to deny his claim.  The Board construes this statement to be a notice of disagreement with the August 2011 rating decision.  38 C.F.R. § 20.201 (2013).  The filing of a notice of disagreement triggers the appellate process and the issue is listed on the title page.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, to include Paget's disease, entitlement to service connection for hepatitis C, and entitlement to service connection for ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1998 rating decision denied reopening the claim of service connection for a low back condition.  The Veteran did not appeal the decision.  

2.  Evidence received since the time of the December 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability, to include Paget's disease.




CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been received; the claim of entitlement to service connection for a low back disability, to include Paget's disease, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  Given the favorable disposition of the action to reopen the claim for service connection for a low back disability, to include Paget's disease, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Prior to discussing whether new and material evidence has been received, the Board recognizes that the RO initiated a request in October 2011 for the Veteran's service personnel records with respect to a claim for service connection for posttraumatic stress disorder that is not before the Board at this time.  In an October 2011 response, the National Personnel Records Center (NPRC) indicated: "All available requested records <<and strs found in record mailed>>."  The prior final rating decisions reviewed the Veteran's service treatment records pertaining to active service.  With respect to the additional records received, these records are not relevant to the issue decided herein.  38 C.F.R. § 3.156(c) (2013).

In an April 1974 rating decision, the RO denied entitlement to service connection for lumbosacral strain.  The evidence at that time included service medical treatment records.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case in December 1974.  The Veteran did not appeal.  The April 1974 rating decision is final.  38 C.F.R. § 20.1103.  

Thereafter, the Veteran requested service connection and stated that he was exposed to Agent Orange.  The Veteran was provided a VA medical examination in September 1998.  The claims file was not available for review.  The Veteran reported back pain since an injury in 1967 and was recently found to have probable Paget's disease.  The examiner listed a diagnosis of Paget's disease and stated that the CT scan was consistent with Paget's disease.  A February 1998 x-ray report of the lumbar spine indicated an impression of sclerotic changes involving the right L1 pedicle and coarsening of vertebral bodies, either from metastasis or Paget's disease.       

In a December 1998 rating decision, the RO found that new and material evidence had not been presented to reopen the claim for service connection for a low back condition.  At the time of the December 1998 rating decision, the evidence of record included the Veteran's service medical treatment records and the September 1998 VA medical examination report.  The diagnosis of Paget's disease was noted.  The Veteran did not appeal the decision.  The December 1998 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran contends that his low back disability, diagnosed as Paget's disease, is a consequence of exposure to Agent Orange and stated that he had an Agent Orange examination in 2005 at the Marion VA Medical Center (VAMC).  In this respect, the Board finds that the VA medical treatment records, to include Agent Orange examinations, constitute new and material evidence.  38 C.F.R. § 3.156 (a).  The VA medical treatment records are new because they did not exist at the time of the prior final rating decision in December 1998.  They are material as they suggest that Paget's disease may be related to exposure to Agent Orange during active service, i.e., an unestablished fact necessary to substantiate the claim for service connection.  Specifically, the June 2005 and May 2010 Agent Orange examinations detailed the Veteran's exposure to Agent Orange during his service in Vietnam.  The examinations indicated assessments of Paget's disease.  The Board acknowledges that the examining physicians did not specifically relate Paget's disease to exposure to Agent Orange.  However, the assessments were provided following a detailed history from the Veteran regarding Agent Orange exposure and the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Id.; see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board emphasizes that the Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for a low back disability, to include Paget's disease and the claim is reopened.  However, additional development must be completed prior to adjudication of the reopened claim on the merits.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, to include Paget's disease, is reopened and granted to this extent only.


REMAND

First, the Board recognizes the Veteran indicated treatment at the United States Air Force Medical Center at Scott Air Force Base in Illinois.  These records were requested and associated with the claims file.  A remand to obtain these records is not required.  In addition, the Veteran receives payment from the Social Security Administration (SSA) and he applied for earlier retirement benefits from SSA.  As the issues on appeal are being remanded for additional development, the Veteran should be asked whether he receives disability benefits from SSA. 

The Veteran identified treatment for Paget's disease at the St. Louis VAMC (John-Cochran Division).  See VA Form 21-4142, signed September 2013.  In addition, he referred to treatment for his liver (claimed to be associated with his hepatitis C) at the Marion VAMC and St. Louis VAMC beginning in 1980.  See VA Form 21-

4142, received December 2011.  The claims file contains treatment records from the Marion VAMC beginning in March 1998.  A review of the claims file indicates that records from St. Louis VAMC were printed several times, but the earliest records from the John-Cochran Division appear to be dated in 2013.  An April 1998 VA treatment record from Marion VAMC noted that a radiology consultant at John Cochran declined to perform a CT biopsy of affected pedicle related to Paget's disease-indicating earlier treatment at the John Cochran division of the St. Louis VAMC.  As a result, the Board must ensure that all identified VA medical treatment records are requested.  A request must be made for all records from the Marion VAMC prior to March 1998 and all records from the St. Louis VAMC.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran stated that he was seen at a medical facility at the Tan Son Nhut Air Force Base in Vietnam sometime between March and May of 1966 for hepatitis C.  See VA Form 21-4138, received December 2011.  While he did not specify whether the treatment was in-patient or out-patient, clinical in-patient records may be stored separately from the Veteran's service treatment records.  As a result, a request should be made for the identified in-service treatment records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2013).

The Board finds that the Veteran must be provided a VA medical examination with respect to his claim for entitlement to service connection for a low back disability, to include Paget's disease.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.   See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, a medical opinion was provided in October 2013 with respect to the Veteran's claim for service connection for a low back disability.  The VA physician stated that an examination was not required.  The physician noted that the claims file was reviewed and that the Veteran had an in-service strain that resolved and his lumbar degenerative joint disease commenced years after separation.  The Board finds that the opinion is not adequate.  The physician did not discuss Paget's disease or the Veteran's claim relating his disability to exposure to Agent Orange.  In addition, the physician did not discuss the findings of recurrent back pain prior to separation from active service.  See April 1973 report of medical history.  On remand, the Veteran must be afforded a VA examination with respect to his low back disability, to include Paget's disease.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the August 2011 rating decision denied entitlement to service connection for ischemic heart disease.  The Veteran submitted a timely notice of disagreement.  A Statement of the Case has not yet been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to service connection for ischemic heart disease must be remanded for the issuance of a Statement of the Case.

Accordingly, the issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to the issue of entitlement to service connection for ischemic heart disease.  The Veteran should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, all appropriate action must be completed.

2.  Request from the NPRC and/or any other appropriate source, any inpatient records of the Veteran's reported treatment at the Tan Son Nhut Air Force Base in Vietnam for the period of March to May 1966.  

3.  Contact the Veteran and ask whether he receives SSA disability benefits.  If so, request the SSA records.  All attempts to obtain any records must be documented in the claims file.

4.  Request VA medical treatment records from the Marion VAMC prior to March 1998.  

Request all VA medical treatment records from the John-Cochran division of the St. Louis VAMC.  

All attempts to obtain such records must be documented in the claims file.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his low back disability, to include Paget's disease.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests and studies should be performed.

After an examination of the Veteran and review of the claims file, respond to the following: 

a.  List all diagnoses with respect to the Veteran's low back.

b.  Is it at least as likely as not (50 percent probability or more) that any low back disability, to include Paget's disease, was caused by or related to active service, to include, but not limited to, exposure to Agent Orange?

The examiner is requested to discuss the Veteran's statements related to chronic pain since active service.  Comment on the relationship, if any, between hypertrophic changes found on x-ray in April 1973 and the Veteran's subsequent diagnosis of Paget's disease.  

A clear rationale must be provided for any opinion reached.  

6.  When the development requested has been completed and any other development deemed necessary, the issues must be readjudicated.   If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


